 

Exhibit 10.35

PERFORMANCE AWARD AGREEMENT

PURSUANT TO THE

COVIA HOLDINGS CORPORATION 2018 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

 

Grant Date:

 

Target Value:

 

*  *  *  *  *

 

THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Covia Holdings Corporation, a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above.

 

WHEREAS, the Company adopted the Covia Holdings Corporation 2018 Omnibus
Incentive Plan (as in effect and as amended from time to time, the “Plan”),
which is administered by the Compensation Committee of the Board of Directors of
the Company; and

 

WHEREAS, it has been determined to be in the best interests of the Company to
grant the performance award (the “Award”) provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to this Agreement
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2.Grant of Performance Award. Subject to the conditions set forth below,
including, without limitation, the achievement of the Performance Goals set
forth on Exhibit A attached hereto, the Company hereby grants to the
Participant, as of the Grant Date specified above, a performance award with the
target cash value specified above (the “Target Value”).  The value of the award
earned hereunder shall be adjusted upward or downward based on the

 

 

 

 

--------------------------------------------------------------------------------

 

Company’s level of achievement of the Performance Goals pursuant to Section 3
below.  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the Award, except as
otherwise specifically provided for in the Plan or this Agreement.

3.Vesting.

(a)General.  Subject to the provisions of Sections 3(b), 3(c), 3(d) and 3(e)
hereof, the Award subject to this Agreement shall become vested if and to the
extent that (i) the Performance Goals are achieved during the Performance Period
(as set forth on Exhibit A attached hereto) and (ii) the Participant remains in
the continuous employ of, or a service provider to, the Company or one of its
Subsidiaries until the end of the Performance Period.  The value of the Award
that may become vested hereunder shall range from 0% to 200% of the Target
Value, based on the Company’s level of achievement of the Performance
Goals.  The extent to which the Company achieves the Performance Goals and the
percent of the Target Value that is earned shall be determined by the Committee
in its sole discretion.

(b)Death or Disability.  Notwithstanding any provision herein to the contrary,
if the Participant incurs a Termination prior to the end of the Performance
Period as a result of death or Disability (as defined below), then the
Participant shall vest in a prorated portion of the Target Value.  The prorated
portion for the preceding sentence shall be calculated by multiplying the Target
Value by a fraction, the numerator of which is the number of full months the
Participant was employed by, or a service provider to, the Company or one of its
Subsidiaries during the Performance Period and the denominator of which is
36.  For purposes of this Agreement, “Disability” shall mean the Participant
becoming disabled within the meaning of the Company’s long‑term disability plan
applicable to the Participant.

(c)Retirement.  Notwithstanding any provision herein to the contrary, if the
Participant incurs a Termination on account of Retirement (as defined below)
prior to the end of the Performance Period, then, at the end of the Performance
Period, a prorated portion of the Award will vest.  The prorated portion for the
preceding sentence shall be calculated by multiplying the percentage of the
Award that would have vested based on actual performance if the Participant had
remained employed until the end of the Performance Period (if any) by a
fraction, the numerator of which is the number of full months the Participant
was employed by, or a service provider to, the Company or any one of its
Subsidiaries during the Performance Period and the denominator of which is
36.  For purpose of this Agreement, “Retirement” means the Participant’s
voluntary Termination other for Cause, after attaining age fifty-five (55) and
providing at least ten years of service to the Company or any of its
Subsidiaries.  

(d)Change in Control.  

(i)   In the event a Change in Control (as defined below) occurs before the end
of the Performance Period and the Participant remains in the continuous employ
or service of the Company or any of its Subsidiaries on the date of such Change
in Control, then the Award will

 

2

 

 

--------------------------------------------------------------------------------

 

become fully vested at the Target Value on the date of the Change in Control
(the “Change in Control Date”). For purposes of this Agreement, the term “Change
in Control” shall mean as such term is defined in the Plan, except that a Change
in Control shall not be deemed to have occurred for purposes of this Agreement
unless the event constituting the Change in Control constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and its
corresponding regulations.   For the avoidance of doubt, if the Change in
Control does not constitute a permitted change in control event under section
409A of the Code, then the Award shall not vest on the occurrence of the Change
in Control. Notwithstanding the foregoing, if the Award does not constitute
“deferred compensation” under Section 409A of the Code, the Company may provide
that a Replacement Award (as defined below) is provided to the Participant in
accordance with Section 3(d)(ii) to continue, replace or assume the Award
covered by this Agreement in the event of a Change in Control (the “Replaced
Award”).

(ii)   For purposes of this Agreement, a “Replacement Award” means an award (A)
of the same type (e.g., a performance award) as the Replaced Award, (B) that has
a target value at least equal to the value of the Replaced Award, (C) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award, and (D) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control).  A Replacement Award may be
granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code.  Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the two preceding sentences are satisfied.  The determination of whether the
conditions of this Section 3(d)(ii) are satisfied will be made by the Committee,
as constituted immediately before the Change in Control, in its sole discretion.

(iii)   If, after receiving a Replacement Award, the Participant experiences an
involuntary Termination by the Company or one of its Subsidiaries (or any of
their successors (as applicable, the “Successor”)) without Cause or a voluntary
Termination by the Participant for Good Reason, in each case within a period of
two years after the Change in Control (or the last day of the Performance Period
if earlier) and in all cases during the remaining vesting period for the
Replacement Award, the Replacement Award shall become fully vested with respect
to the Target Value of the performance award covered by such Replacement Award
upon such Termination. For the avoidance of doubt, a Replacement Award will
remain subject to the vesting terms and conditions set forth in Sections 3(b)
and 3(c), including vesting upon Termination on account of death, Disability or
Retirement, if applicable. For purposes of this Agreement, the term “Good
Reason” shall have the meaning given to that term in any written employment
agreement, offer letter, severance agreement or severance plan between the
Company or its Affiliates and the Participant, or if no such agreement exists or
if such term is not defined therein: (A) a material reduction in the nature or
scope of responsibilities, authorities, reporting relationship, responsibilities
or duties of the Participant attached to the Participant’s position held
immediately prior to the Change in Control; (B) a change of more than fifty (50)
miles in the location of the

 

3

 

 

--------------------------------------------------------------------------------

 

Participant’s principal office immediately prior to the Change in Control; or
(C) a material reduction in the Participant’s base salary or target annual bonus
opportunity upon or after the Change in Control; provided, that no later than
thirty (30) days following an event constituting Good Reason, the Participant
gives notice to the Company or the Successor following the Change in Control of
the occurrence of such event and such entity fails to cure the event within
thirty (30) days of receipt of such notice.  The Committee shall have the sole
discretion to determine whether Good Reason exists for purposes of this Section
3(d), and its determination shall be final.  If the Participant does not
experience a voluntary Termination for Good Reason within ninety (90) days after
the first occurrence of the event constituting Good Reason, then the Participant
will be deemed to have waived his or her right to a Termination for Good Reason
under this Agreement.

(e)Leave of Absence.  With respect to this Agreement, the Company may, in its
sole discretion, determine that if the Participant is on a leave of absence for
any reason, the Participant will be considered to still be in the employ of, or
providing services to, the Company, provided that rights to the Award during a
leave of absence may be limited to the extent to which those rights were earned
or vested when the leave of absence began, and provided further, that no
“separation from service” has occurred, as such term is defined in Section 409A.

(f)Forfeiture.  Except as otherwise provided herein, any unvested portion of the
Award shall be immediately forfeited upon the Participant’s Termination for any
reason prior to the end of the Performance Period.

4.Settlement upon Vesting.  The Participant will receive an amount of cash equal
to the value of the Award that becomes vested in accordance with Section 3
within two and a half (2 ½) months following the earliest to occur of the: (i)
end of the Performance Period (including upon Termination on account of
Retirement); (ii) Participant’s Termination on account of death or Disability or
(iii) Change in Control Date.  Notwithstanding the foregoing, the Company may,
in its sole discretion, determine that the Participant will receive in lieu of
cash the number of shares of Common Stock equal to the quotient of the cash
amount that would have otherwise been earned under this Agreement divided by the
Fair Market Value of the Common Stock on the vesting date of the Award.

5.Dividends; Rights as Stockholder.  

(a)Dividends.  The Participant shall have no right to receive cash dividends or
stock dividends in connection with the Award.  

(b)Rights as Stockholder.  Except as otherwise provided herein, the Participant
shall have no rights of ownership in and no right to vote the shares of Common
Stock covered by the Award unless and until the Participant has become the
holder of record of vested shares of Common Stock issued at the option of the
Company.

6.Non-Transferability.  No portion of the Award may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the Award as provided herein, unless
and until payment is made in respect of a vested Award in accordance with the
provisions hereof and the Participant has become the holder of record of vested
shares of Common Stock issuable hereunder.

 

4

 

 

--------------------------------------------------------------------------------

 

7.Restrictive Covenants.  As consideration for the Award in this Agreement, the
Participant agrees to the following restrictive covenants:

(a)Non-Solicitation.  During the Participant’s employment or service with the
Company, its Subsidiaries or its Affiliates (the “Entities”) and for a period of
one year after the termination of such employment or service for any reason, the
Participant hereby agrees that the Participant will not, unless acting with the
prior written consent of the Entities, directly or indirectly, (i) solicit or
divert business from, or attempt to convert any client, account or customer of
the Entities, with whom the Participant had contact or made contact, or about
whom the Participant obtained confidential information or trade secrets, within
the course of the Participant’s employment with the Entities within the twenty
four (24) month period immediately preceding the termination of the
Participant’s employment, for the purpose of performing or supervising the
performance of competing services, or (ii) solicit any employee of the Entities
or any person who has been an employee of the Entities on or at any time during
the twelve (12) months immediately preceding the termination of the
Participant’s employment. Nothing in this Agreement prohibits the Participant
from hiring an individual who responds to a job posting made available to the
general public so long as the Participant does not solicit or otherwise initiate
such contact during the one year following termination of the Participant’s
employment.

(b)Confidential Information. The Participant recognizes and acknowledges that,
by reason of the Participant’s relationship to the Entities, the Participant has
had and will continue to have access to confidential information of the
Entities, including, without limitation, information and knowledge pertaining to
products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the entities (“Confidential Information”). The Participant acknowledges that
such Confidential Information is a valuable and unique asset and covenants that,
except as permitted in Section 7(d), the Participant will not, either during or
after the Participant’s employment with or provision of service to the Entities
disclose or use any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of the Company; unless such
information is in the public domain through no fault of the Participant or
except as may be required by law.

(c)Non-Disparagement.  Except as provided in Section 7(d), the Participant
hereby agrees that, in communications with persons other than the Entities, the
Participant shall not make any negative comments or disparaging remarks, in
writing, orally or electronically, about any of the Entities or their respective
directors, officers, products and/or services. Notwithstanding the foregoing,
this Section shall not be construed to prohibit or restrain any criticism or
other statements made in communications exclusively between or among the
Entities or their respective employees, agents or representatives to the extent
such communications or statements are made in the ordinary course of business or
in the discharge by the Participant of the Participant’s duties and
responsibilities on behalf of the Entities. The obligations of the Participant
under this Section shall continue after the termination of the Participant’s
employment with or provision of service to the Entities.

(d)Reports to Government Entities.  Nothing in this Agreement restricts or
prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible

 

5

 

 

--------------------------------------------------------------------------------

 

violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.  However, to the maximum extent permitted by law, the
Participant hereby waives the Participant’s right to receive any individual
monetary relief from the Entities resulting from such claims or conduct,
regardless of whether the Participant or another party has filed them, and in
the event the Participant obtains such monetary relief, the Entities will be
entitled to an offset against the award underlying this Agreement. This
Agreement does not limit the Participant’s right to receive an award from any
Regulator that provides awards for providing information relating to a potential
violation of law.  The Participant does not need the prior authorization of the
Company to engage in conduct protected by this Section, and the Participant does
not need to notify the Company that the Participant has engaged in such
conduct.  The Participant is hereby notified that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law. Pursuant
to the Defend Trade Secrets Act of 2016, the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of the trade secrets of any of the Entities that is made by the
Participant (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(e)Equitable Remedies.   The restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Participant to be reasonable for such purpose.  The
Participant agrees that any breach of the restrictions is likely to cause the
Entities substantial and irrevocable damage which is difficult to
measure.  Therefore, in the event of any such breach or threatened breach, the
Participant agrees that the Company, in addition to such other remedies which
may be available, shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Agreement without the necessity of showing
any actual damages or that money damages would not afford an adequate remedy,
and without the necessity of posting any bond or other security. The Participant
hereby waives the adequacy of a remedy at law as a defense to such relief.

8.Company Recoupment of Awards.  This Agreement is subject to any written
recoupment policies of the Company and any right or obligation the Company may
have regarding the clawback of “incentive-based compensation” under Section 10D
of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange
Commission.  Any such policy or right or obligation may subject this Agreement
and any amounts paid or realized with respect to this Agreement made pursuant to
this Agreement to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur.

 

6

 

 

--------------------------------------------------------------------------------

 

9.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof, except to the extent Delaware state law is preempted
by federal law. The obligation of the Company to sell and deliver Common Stock
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Common Stock.

10.Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Award and, if the Participant fails to do so, the
Company may otherwise refuse to pay cash or issue or transfer any shares of
Common Stock otherwise required to be paid or issued pursuant to this
Agreement.  Unless otherwise determined by the Committee or if the Participant
pays the withholding tax obligation in cash, any withholding tax obligation with
regard to the Participant will be satisfied by reducing the amount of cash or
shares of Common Stock otherwise deliverable to the Participant hereunder by an
amount necessary to cover the applicable withholding taxes.

11.Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

12.Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or

 

7

 

 

--------------------------------------------------------------------------------

 

oral, between the parties relating to such subject matter.  Notwithstanding the
immediately preceding sentence, this Agreement shall not supersede any prior
agreements between the parties containing restrictive covenants (including but
not limited to confidentiality and noncompetition covenants) and any such
restrictive covenants shall continue in full force and effect. If applicable,
any inconsistency between the restrictive covenants set forth in this Agreement
and any other agreement shall be interpreted to provide the maximum level of
enforceability and protection to the Company. The Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan.  

13.Notices.  Any notice hereunder by the Participant shall be given to the
Company or the Committee in writing and such notice shall be deemed duly given
only upon receipt thereof by the General Counsel of the Company.  Any notice
hereunder by the Company or the Committee shall be given to the Participant in
writing and such notice shall be deemed duly given only upon receipt thereof at
such address as the Participant may have on file with the Company.  Any person
entitled to notice hereunder may waive such notice in writing.

14.No Right to Employment.  Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

15.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Award for legitimate business
purposes (including, without limitation, the administration of the Plan and the
Company’s obligation to comply with any reporting or other requirements imposed
upon the Company by or under any applicable statute or regulation).  This
authorization and consent is freely given by the Participant.

16.Compliance with Laws.  The Company shall make reasonable efforts to comply
with all applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to pay any cash or issue any shares of Common Stock
pursuant to this Agreement if any such payment or issuance would violate any
such requirements.  As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation.

17.Compliance With Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code.  This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Participant).  Any

 

8

 

 

--------------------------------------------------------------------------------

 

reference in this Agreement to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.   Notwithstanding the foregoing, if the Award
constitutes “deferred compensation” under Section 409A of the Code and the Award
becomes vested and settled upon the Participant’s Termination, payment with
respect to the Award shall be delayed for a period of six (6) months after the
Participant’s Termination if the Participant is a “specified employee” as
defined under Section 409A of the Code and if required pursuant to Section 409A
of the Code.  If payment is delayed, the Award shall be settled and paid within
thirty (30) days after the date that is six (6) months following the
Participant’s Termination.  Payments with respect to the Award may only be paid
in a manner and upon an event permitted by Section 409A of the Code, and each
payment shall be treated as a separate payment, and the right to a series of
installment payments under the Award shall be treated as a right to a series of
separate payments.  In no event shall the Participant, directly or indirectly,
designate the calendar year of payment.  

18.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

19.Headings.  The titles and headings of the various Sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

21.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

23.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award made under
this Agreement is completely independent of any other award or grant and is made
at the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Award granted hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary or bonus

 

9

 

 

--------------------------------------------------------------------------------

 

compensation, and shall not be considered as part of such salary or bonus
compensation in the event of severance, redundancy or resignation or for
purposes of any employee benefit plans.

24.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Award and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

25.Data Privacy.  The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company and its Subsidiaries, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant hereby understands
that the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Participant: the Participant’s name, home address, email address and
telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all awards or any
other entitlement to shares Common Stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant hereby understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere
(including countries outside of the European Economic Area such as the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country.  The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the Award.  The Participant hereby understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan and in accordance with local law.  The Participant
hereby understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.

 

 

10

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COVIA HOLDINGS CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Name:




 

11

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

Performance Period: [•]

 

Performance Goals: [•]

 

 

12

 

 